DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and its depending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The prior art to Togawa (US Publication 2019/0180943) is relied upon to disclose a common conductive terminal that connects to capacitor elements in series. 
2.	Applicant’s arguments, see pages 11-14, filed July 30, 2021, with respect to the prior art rejection of claim 19 have been fully considered and are persuasive.  The aforementioned prior art rejection of claim 19 has been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and its depending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 4-5 of Claim 1 
Claim 19 and its depending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 4-5 of Claim 1 state that a second chip component comprises “the first terminal electrode” and “the second terminal electrode” of the first chip component. It is unclear if the Applicant is claiming that the first and second chip component have the same first and second terminal electrodes. The claim will be examined as best understood.
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Lines 4-5 of Claim 1 state that a second chip component comprises “the first terminal electrode” and “the second terminal electrode” of the first chip component. It is unclear if the Applicant is claiming that the first and second chip component have the same first and second terminal electrodes. The claim will be examined as best understood.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 12-16, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi et al. (JP2011-040684A) in view of Togawa (US Publication 2019/0180943).
In re claim 1, Togashi discloses an electronic device comprising:
A first chip component (left 1 – Figure 37, 38, ¶30) each having a first terminal electrode (12A – Figure 3, Figure 37, ¶31) and a second terminal electrode (12B – Figure 3, Figure 37,  ¶31) formed on both end faces (Figure 3, Figure 37), 
A second chip component (right 1 – Figure 37) having the first terminal electrode (12A – Figure 3, Figure 37) and the second terminal electrode (12B – Figure 3, Figure 37) formed on both end faces (Figure 3, Figure 37).
a case (100 – Figure 37, Figure 38, ¶40) provided with an accommodation recess (Figure 37) in which the first chip component and the second chip component (left and right 1 – Figure 37) are accommodated, and an opening edge face (top edge portion of 100a – Figure 37, ¶40) formed around an opening face of the accommodation recess (Figure 37), and 
an individual conductive terminal (left 20A – Figure 37, ¶41) comprising an inner electrode part (portion of 20A inside the case – Figure 37, Figure 38) inserted along an inner side wall of the accommodation recess in the case (100 – Figure 37, Figure 38) and being connected to only the first terminal electrode (20A – Figure 37) of the first chip component (left 1 – Figure 37) or the second chip component, an opening edge electrode part (part of 20A 
Togashi further discloses a second conductive terminal (left 20B – Figure 37, ¶41) having an inner electrode part (portion of 20B inside the case – Figure 37) inserted along the  inner side wall of the accommodation recess in the case (100 – Figure 37) and being connected to the second terminal electrode (12B – Figure 3, Figure 37) of the first chip component (left 1 – Figure 37). Togashi further discloses the first chip component (left 1 – Figure 37) and the second chip component (right 1 – Figure 37) are adjacent to each other inside the accommodation recess (Figure 37).
Togashi does not disclose a common conductive terminal being connected to both the second terminal of the first chip component and the second terminal of the second chip component.
Togawa discloses a common conductive terminal (20 – Figure 2, ¶60) being connected to both the second terminal (34a – Figure 2, ¶62) of the first chip component (12 – Figure 2, ¶60) and the second terminal (54a – Figure 2, ¶62) of the second chip component (14 – Figure 2, ¶60).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the common conductive terminal to place the capacitor elements in series to obtain a desired capacitance.
	In re claim 2, Togashi in view of Togawa discloses the electronic device according to claim 1, as explained above. Togashi further discloses the individual conductive terminal (left 20A - Figure 37) further comprising:

In re claim 3, Togashi in view of Togawa discloses the electronic device according to claim 1, as explained above. Togashi further discloses wherein the inner electrode part of the individual conductive terminal (left 20A – Figure 37) comprises a curved part (22A – Figure 7, ¶91) to be pressed against the first terminal electrode (12A – Figure 7, Figure 37) of the first chip component (left 1 – Figure 37) or the second chip component by a spring force (¶91).
In re claim 4, Togashi in view of Togawa discloses the electronic device according to claim 2, as explained above. Togashi further discloses wherein the inner electrode part of the individual conductive terminal (left 20A – Figure 37) comprises a curved part (22A – Figure 7, ¶91)to be pressed against the first terminal electrode (12A – Figure 7, Figure 37) by a spring force (¶91) of the first chip component (left 1 –Figure 37) or the second chip component.
In re claim 7, Togashi in view of Togawa discloses the electronic device according to claim 1, as explained above. Togashi further discloses wherein an engagement piece (112A – Figure 37, Figure 38, ¶127) is formed to project outward along the width direction on the inner electrode part (part of 20A inside 100 – Figure 37) of the individual conductive terminal (left 20A – Figure 37) at a side close to the opening edge face (top edge portion of 100a – Figure 37), and an engagement convex (110A – Figure 37, ¶136) engaging the engagement piece is formed on the opening edge face (Figure 37).
In re claim 12, Togashi in view of Togawa discloses the electronic device according to claim 1, as explained above. Togashi further discloses a common conductive terminal (20B – Figure 3B) further comprises an opening edge electrode part (portion of 20B over top edge of 100b – Figure 38, ¶40) formed over the opening edge face (100b – Figure 38) to be continuous to the inner electrode part and a side electrode part (portion of 20B formed on outer 100b – 
Togashi does not disclose a common conductive terminal is on a side opposite to the individual conductive terminal.
Togawa discloses a common conductive terminal (20 – Figure 2) is on a side opposite to the individual conductive terminal (16 or 18 – Figure 2, ¶60).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the common conductive terminal to place the capacitor elements in series to obtain a desired capacitance.
In re claim 13, Togashi in view of Togawa discloses the electronic device according to claim 2, as explained above. Togashi further discloses wherein the common conductive terminal (20B – Figure 3B) further comprises an opening edge electrode part (portion of 20B over top edge of 100b – Figure 38, ¶40) formed over the opening edge face (100b – Figure 38) to be continuous to the inner electrode part and a side electrode part (portion of 20B formed on outer 100b – Figure 38) formed along the outer side face of the case (100 – Figure 38) to be continuous to the opening edge electrode part (Figure 38).
Togashi does not disclose a common conductive terminal is on a side opposite to the individual conductive terminal.
Togawa discloses a common conductive terminal (20 – Figure 2) is on a side opposite to the individual conductive terminal (16 or 18 – Figure 2, ¶60).
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the common conductive terminal to place the capacitor elements in series to obtain a desired capacitance.
In re claim 14, Togashi in view of Togawa discloses the electronic device according to claim 12, as explained above. Togashi further discloses the common conductive terminal (20B – Figure 38) comprises an anti-opening electrode part (20Be – Figure 11, ¶52) formed to be 
In re claim 15, Togashi in view of Togawa discloses the electronic device according to claim 13, as explained above. Togashi further discloses the common conductive terminal (20B – Figure 38) comprises an anti-opening electrode part (20Be – Figure 11, ¶52) formed to be continuous to the side electrode part of the common conductive terminal on an anti-opening surface located on the opposite side of the opening edge face (Figure 11, Figure 38).
In re claim 16, Togashi further discloses the electronic device according to claim 1, as explained above. Togashi further discloses wherein the inner electrode part of the common conductive terminal (20B – Figure 38) comprises a curved part (22B – Figure 7, ¶93)to be pressed against the second terminal electrode (12B – Figure 7, Figure 38) of the first chip component or the second chip component (Figure 37, Figure 38) by a spring force (¶91).
In re claim 22, Togashi discloses A first chip component (left 1 – Figure 37, 38, ¶30) each having a first terminal electrode (12A – Figure 3, Figure 37, ¶31) and a second terminal electrode (12B – Figure 3, Figure 37,  ¶31) formed on both end faces (Figure 3, Figure 37), 
A second chip component (right 1 – Figure 37) having the first terminal electrode (12A – Figure 3, Figure 37) and the second terminal electrode (12B – Figure 3, Figure 37) formed on both end faces (Figure 3, Figure 37).
a case (100 – Figure 37, Figure 38, ¶40) provided with an accommodation recess (Figure 37) in which the first chip component and the second chip component (left and right 1 – Figure 37) are accommodated, and an opening edge face (top edge portion of 100a – Figure 37, ¶40) formed around an opening face of the accommodation recess (Figure 37), and 
an individual conductive terminal (left 20A – Figure 37, ¶41) comprising an inner electrode part (portion of 20A inside the case – Figure 37, Figure 38) inserted along an inner side wall of the accommodation recess in the case (100 – Figure 37, Figure 38) and being connected to only the first terminal electrode (20A – Figure 37) of the first chip component (left 1 .
	

2.	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi et al. (JP2011-040684A) in view of Togawa (US Publication 2019/0180943) and in further view of Ando et al. (US Publication 2018/0286584).
In re claim 5, Togashi in view of Togawa discloses the electronic device according to claim 1, as explained above. Togashi does not disclose wherein a through-hole is formed along the width direction on the inner electrode part of the individual conductive terminal at a side close to the opening edge face.
Ando discloses a through-hole (36b, 36c – Figure 1, ¶46, ¶50) existing in the width direction of a terminal face (36j – Figure 1, ¶52) facing a capacitor element (21 – Figure 1, ¶34).
The combination of Togashi and Ando discloses a through-hole on the inner electrode part of the individual conductive terminal at a side close to the opening face. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the through-hole structure as described by Ando to reduce the effect of vibration on the capacitor element. 
In re claim 6, Togashi in view of Togawa discloses the electronic device according to claim 2, as explained above. Togashi does not disclose wherein a through-hole is formed along the width direction on the inner electrode part of the individual conductive terminal at a side close to the opening edge face.

The combination of Togashi and Ando discloses a through-hole on the inner electrode part of the individual conductive terminal at a side close to the opening face. 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the through-hole structure as described by Ando to reduce the effect of vibration on the capacitor element. 

3.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi et al. (JP2011-040684A) in view of Togawa (US Publication 2019/0180943) and in further  view of Mori et al. (US Publication 2016/0260546).
In re claim 8, Togashi in view of Togawa discloses the electronic device according to claim 1, as explained above. Togashi further discloses  attaching the terminals to the external electrodes without a soldering or spot welding process (¶10) on the inner electrode part (part of 20A inside 100 – Figure 37) of the individual conductive terminal (left 20A – Figure 37). 
Togashi does not disclose wherein a surface of the inner electrode part is subjected to a solder adhesion preventing process.
Mori discloses the use of a solder adhesion prevention process on a terminal (30 – Figure 1, ¶46)  in regions in which solder is not desired (¶26, ¶90).
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the solder prevention process as described by Mori to further prevent any solder from reaching undesirable locations in the electronic element of Togashi.

4.	Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Togashi et al. (JP2011-040684A) in view of Togawa (US Publication 2019/0180943) and in further  view of Yoshida et al. (JP2000228327A).
In re claim 9, Togashi in view of Togawa discloses the electronic device according to claim 1, as explained above. Togashi does not disclose wherein 46Our Ref. WP19088-USDecember 19, 2019the accommodation recess is provided with a partition wall partitioning the first chip component and the second chip component adjacent to each other.
Yoshida discloses an accommodation recess (Figure 1) for capacitor elements (2, 3 – Figure 1, ¶18) is provided with a partition wall (12 – Figure 1, ¶17) partitioning adjacent chip components (Figure 1, Figure 6). 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the partitioning structure as described by Yoshida to effectively absorb vibrations.
	It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the common conductive terminal to place the capacitor elements in series to obtain a desired capacitance.
In re claim 18, Togashi in view of Togawa discloses the electronic device according to claim 1, as explained above. Togashi does not disclose the accommodation recess is filled with a resin.
Yoshida discloses an accommodation recess (Figure 1) for capacitor elements (2, 3 – Figure 1, ¶18) is provided with a resin partition wall (12 – Figure 1, ¶17, ¶19) partitioning adjacent chip components (Figure 1, Figure 6). 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the partitioning structure as described by Yoshida to effectively absorb vibrations.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/ARUN RAMASWAMY/            Primary Examiner, Art Unit 2848